Title: To Thomas Jefferson from Thomas Worthington, 23 May 1803
From: Worthington, Thomas
To: Jefferson, Thomas


          
            Sir
                     
            Chilicothe May 23rd 1803
          
          The day before yesterday I wrote you from Lancaster on the Hockhocking and informed you of the murder of a white man by the indians in the neighbourhood of this place—I gave you the report as I recd it from the post-rider—It was in part correct and part exaggerated—The circumstances so far as we can collect them are these—A Captain Herod who lived about 12 miles from me had some dispute with an indian or Indians—He was found on friday last about sundown shot through the body and scalped near his house—When found he was not dead and could only state before he did die that he had recd the injury from indians—The report at first was very alarming We were informed that a large body of Indians well armed were in the neighbourhood and had killed several families This part of the report is not true It appears entirely probable that not more than one or two Indians at most have done the injury and that from personal revenge—Several parties have been out for two days past in search of the murderer—and have not yet returned—That part of the treaty with the Indians permitting them to hunt in our ground is attended with many evil consequences and will I fear ultimately produce serious effects—They encamp within the frontier settlements Obtain whisky and do many injuries to our citizens by stealing their horses and other property which provokes revenge—I hope this affair will blow over without any thing more serious—I beg you will accept my thanks for the pamphlet you were so good as enclose to me—I am much pleased with it and shall have it published in the sioto gazette The organization of our state government has been so far attended with much harmony and satisfaction Our citizens generally have the most perfect confidence in the administration of the genl Government—so that our situation is a pleasing one Accept my very sincere wishes for your health and happiness and believe me with the highest respect and esteem Sir Your obt St.
          
            T. Worthington
          
        